Action by R.W. Oxner against Purpura Brothers, Inc., for failure of defendant to perform a written contract to purchase a crop. From the judgment, defendant appeals.
Affirmed.
The testimony has been read and carefully considered, the briefs of counsel have been examined, and, after hearing oral argument at the bar of this Court, it cannot be said that reversible error has been made to appear.
Affirmed.
ADAMS, C.J., and TERRELL, CHAPMAN, THOMAS, and SEBRING, JJ., concur.
WHITE, Associate Justice, dissents.
BARNS, J., not participating.